       Case 2:20-cv-00371-SSV-DMD Document 1 Filed 02/03/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

BOLLINGER SHIPYARDS LOCKPORT,         *                 CIVIL ACTION NO. 2:20-cv-371
L.L.C.                                *
                                      *
versus                                *                 SECTION
                                      *
BOUCHARD TRANSPORTATION CO., INC., *                    JUDGE
in personam, M/V BRENDAN J. BOUCHARD, *
in rem, and M/V ROBERT J. BOUCHARD,   *                 DIVISION
in rem                                *
                                      *                 MAG. JUDGE
*****************************


                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Bollinger

Shipyards Lockport, L.L.C. (“Bollinger”), who files this Complaint against Defendants,

Bouchard Transportation Co., Inc. (“Bouchard”), in personam, M/V BRENDAN J.

BOUCHARD, in rem, and M/V ROBERT J. BOUCHARD, in rem (collectively, “Defendants”),

and in support thereof respectfully avers as follows:

                                                1.

       This is an admiralty and maritime claim for vessel wharfage services within the

jurisdiction of the United States and of this Honorable Court, and within the meaning of Rule

9(h) of the Federal Rules of Civil Procedure and Supplemental Admiralty Rule C of the Federal

Rules of Civil Procedure.
       Case 2:20-cv-00371-SSV-DMD Document 1 Filed 02/03/20 Page 2 of 8



                                                 2.

       Bollinger Shipyards Lockport, L.L.C. is a Louisiana limited liability company with its

domicile address in Lockport, Louisiana, and is authorized to do and doing business within the

State of Louisiana and the jurisdiction of this Honorable Court.

                                                 3.

       Bouchard Transportation Co., Inc. is a New York corporation with a mailing address of

58 S. Service Rd. #150, Melville, New York 11747, and is doing business in the State of

Louisiana. Bouchard operates vessels which call on ports on the Gulf Coast and within the

jurisdiction of this Court. Bouchard also contracts for repair of vessels it operates in ports on the

Gulf Coast and within the jurisdiction of this Court.

                                                 4.

       The M/V BRENDAN J. BOUCHARD is an articulated pusher tug bearing official U.S.

Coast Guard document number 1086926 and IMO number 9219501. Upon information and

belief at all material times, the M/V BRENDAN J. BOUCHARD was and is operated by

Bouchard Transportation Co., Inc.

                                                 5.

       The M/V ROBERT J. BOUCHARD is an articulated pusher tug bearing official U.S.

Coast Guard document number 999393 and IMO number 9085821. Upon information and belief

at all material times, the M/V ROBERT J. BOUCHARD was and is operated by Bouchard

Transportation Co., Inc.

                                                 6.

       Since October 2019, the M/V BRENDAN J. BOUCHARD and the M/V ROBERT J.

BOUCHARD have been docked at Bollinger’s Algiers Shipyard in New Orleans. On or before




                                                -2-
       Case 2:20-cv-00371-SSV-DMD Document 1 Filed 02/03/20 Page 3 of 8



October 25, 2019, Bollinger informed representatives of Bouchard that the vessels could not

remain at Bollinger’s dock without paying wharfage for dock space. Bouchard acknowledged

receipt of Bollinger’s demand.

                                                 7.

       Bollinger’s request for payment for wharfage for the M/V BRENDAN J. BOUCHARD

and the M/V ROBERT J. BOUCHARD was ignored by Bouchard. Accordingly, on November 8,

2019, Bollinger followed-up with correspondence to Bouchard transmitting a master storage

contract and storage work order noting charges of $2,500 per month per vessel for storage.

                                                 8.

       After prompting by Bollinger, representatives of Bouchard acknowledged receipt of the

contract and work order. However, Bouchard did not execute the agreements, did not transmit

payment for wharfage services previously provided, and did not transmit pre-payment for future

wharfage services to be provided by Bollinger.

                                                 9.

       Bollinger has issued three invoices, numbers 221912002, 221912003, and 222001001 for

payment to Bouchard covering the period November 8, 2019 through February 7, 2020. Copies

of those invoices are attached as Exhibits 1 through 3, respectively.

                                                 10.

       Bollinger has continued to press Bouchard for payment and removal of the M/V

BRENDAN J. BOUCHARD and the M/V ROBERT J. BOUCHARD from Bollinger’s dock.

However, Bollinger has been met with repeated delay by Bouchard, which delay has continued

through this date, and the vessels remain at Bollinger’s Algiers dock.




                                               -3-
       Case 2:20-cv-00371-SSV-DMD Document 1 Filed 02/03/20 Page 4 of 8




                                                 11.

       Pursuant to Rule C of the Supplemental Rules for Certain Admiralty and Maritime

Claims, Bollinger has maritime liens on, and seeks to enforce in rem claims against, the M/V

BRENDAN J. BOUCHARD and the M/V ROBERT J. BOUCHARD for wharfage expenses of

$2,500 per vessel per month, from November 8, 2019 until such time as the debts are satisfied,

plus pre and post-judgment interest and costs.

                                                 12.

       In addition, Bollinger has an in personam claim against Bouchard Transportation Co.,

Inc. for wharfage expenses of $2,500 per vessel per month incurred by its vessels, M/V

BRENDAN J. BOUCHARD and the M/V ROBERT J. BOUCHARD, from November 8, 2019

until such time as the debts are satisfied, plus pre and post-judgment interest and costs.

                                                 13.

       Bouchard Transportation Co., Inc., the M/V BRENDAN J. BOUCHARD, in rem, and the

M/V ROBERT J. BOUCHARD, in rem, are liable in solido to Bollinger for the aforesaid

wharfage expenses for each vessel, plus pre and post-judgment interest and costs.

                                                 14.

       Bollinger seeks recovery from Bouchard Transportation Co., Inc., in personam, the M/V

BRENDAN J. BOUCHARD, in rem, and the M/V ROBERT J. BOUCHARD, in rem, of all

amounts owed for wharfage expenses provided to the M/V BRENDAN J. BOUCHARD and the

M/V ROBERT J. BOUCHARD from November 8, 2019 until paid, plus pre and post-judgment

interest and costs.




                                                 -4-
       Case 2:20-cv-00371-SSV-DMD Document 1 Filed 02/03/20 Page 5 of 8



                                                15.

       All and singular, the premises are true and correct and within the admiralty and maritime

jurisdiction of the United States and this Honorable Court.

       WHEREFORE, Plaintiff, Bollinger Shipyards Lockport, L.L.C., prays:

       1. That process in due form of law, according to the rules and practices of this

           Honorable Court, may issue against the M/V BRENDAN J. BOUCHARD, its

           engines, tackle, appurtenances, equipment, etc., in rem, pursuant to Rule C of the

           Supplemental Rules for Certain Admiralty and Maritime Claims and that all persons

           having or claiming any interest in the said vessel be cited to appear and answer under

           oath all and singular the matters aforesaid;

       2. That the United States Marshal for this District arrest the M/V BRENDAN J.

           BOUCHARD and maintain custody over M/V BRENDAN J. BOUCHARD until

           such time as a claimant thereto posts security sufficient in form and amount to secure

           Bollinger’s claim;

       3. That those claiming an interest in the M/V BRENDAN J. BOUCHARD be required

           to file a claim to the vessel and answer, all and singular, the allegations of this

           Verified Complaint;

       4. That after due proceedings be had, the said M/V BRENDAN J. BOUCHARD be

           condemned and sold to satisfy the amounts due Bollinger Shipyards Lockport, L.L.C.,

           together with pre and post-judgment interest and costs, or alternatively, that Bollinger

           have satisfaction of its claim out of the security, if any, posted to secure the vessel’s

           release;




                                               -5-
Case 2:20-cv-00371-SSV-DMD Document 1 Filed 02/03/20 Page 6 of 8



5. That process in due form of law, according to the rules and practices of this

   Honorable Court, may issue against the M/V ROBERT J. BOUCHARD, its engines,

   tackle, appurtenances, equipment, etc., in rem, pursuant to Rule C of the

   Supplemental Rules for Certain Admiralty and Maritime Claims and that all persons

   having or claiming any interest in the said vessel be cited to appear and answer under

   oath all and singular the matters aforesaid;

6. That the United States Marshal for this District arrest the M/V ROBERT J.

   BOUCHARD and maintain custody over M/V ROBERT J. BOUCHARD until such

   time as a claimant thereto posts security sufficient in form and amount to secure

   Bollinger’s claim;

7. That those claiming an interest in the M/V ROBERT J. BOUCHARD be required to

   file a claim to the vessel and answer, all and singular, the allegations of this Verified

   Complaint;

8. That after due proceedings be had, the said M/V ROBERT J. BOUCHARD be

   condemned and sold to satisfy the amounts due Bollinger Shipyards Lockport, L.L.C.,

   together with pre and post-judgment interest and costs, or alternatively, that Bollinger

   have satisfaction of its claim out of the security, if any, posted to secure the vessel’s

   release;

9. That process may be issued against Bouchard Transportation Co., Inc., in personam,

   and that it be adjudged liable to Bollinger Shipyards Lockport, L.L.C.in the amounts

   owed Bollinger Shipyards Lockport, L.L.C., with pre and post-judgment interest and

   costs;




                                       -6-
Case 2:20-cv-00371-SSV-DMD Document 1 Filed 02/03/20 Page 7 of 8



10. That Bollinger’s Complaint be deemed good and sufficient and that after due

   proceedings had, Bollinger Shipyards Lockport, L.L.C. may have a judgment in

   solido against Bouchard Transportation Co., Inc., in personam, the M/V BRENDAN

   J. BOUCHARD, in rem, and the M/V ROBERT J. BOUCHARD, in rem, for

   Bollinger’s damages, plus pre and post-judgment interest and all costs of this

   proceeding;

11. That Bollinger Shipyards Lockport, L.L.C. shall have such other and further relief as

   is just and equitable under the circumstances.

                                     Respectfully submitted,

                                     ADAMS AND REESE LLP


                                     s/ James T. Rogers III
                                     James T. Rogers III (#21845)
                                     Charles A. Cerise, Jr. (#1755)
                                     Matthew C. Guy (#31182)
                                     Luke G. LaHaye (#38809)
                                     jim.rogers@arlaw.com
                                     charles.cerise@arlaw.com
                                     matt.guy@arlaw.com
                                     luke.lahaye@arlaw.com
                                     701 Poydras Street, Suite 4500
                                     New Orleans, LA 70139
                                     Telephone: (504) 581-3234
                                     Attorneys for Bollinger Shipyards Lockport, L.L.C.




                                      -7-
      Case 2:20-cv-00371-SSV-DMD Document 1 Filed 02/03/20 Page 8 of 8



CLERK, PLEASE ISSUE SUMMONS FOR:

Bouchard Transportation Co., Inc.,
Through the Louisiana Long Arm Statute
58 South Service Road
Suite 150
Melville, New York 11747

Arrest of M/V BRENDAN J. BOUCHARD

Arrest of M/V ROBERT J. BOUCHARD




                                         -8-
